NONPRECEDENTIAL DISPOSITION
                                To be cited only in accordance with
                                         Fed. R. App. P. 32.1




              United States Court of Appeals
                                        For the Seventh Circuit
                                        Chicago, Illinois 60604

                                       Submitted March 7, 2012
                                        Decided March 9, 2012

                                                Before

                                 RICHARD A. POSNER, Circuit Judge

                                 DIANE P. WOOD, Circuit Judge

                                 JOHN DANIEL TINDER, Circuit Judge
                                                
No. 11‐3322

UNITED STATES OF AMERICA,                             Appeal from the United States District
     Plaintiff‐Appellee,                              Court for the Western District of Wisconsin. 

        v.                                            No. 11‐CR‐57‐BBC‐01

JESUS ALMENDAREZ‐CASTILLO,                            Barbara B. Crabb,
      Defendant‐Appellant.                            Judge.



                                              O R D E R

        Jesus Almendarez‐Castillo pleaded guilty to illegal reentry after having previously
been removed, 8 U.S.C. § 1326. The district court adopted the guidelines imprisonment
range of 46 to 57 months from the presentence investigation report and sentenced
Almendarez‐Castillo to 27 months. Almendarez‐Castillo filed a notice of appeal, but his
appointed lawyer seeks to withdraw on the ground that all possible claims are frivolous. See
Anders v. California, 386 U.S. 738 (1967). Almendarez‐Castillo has not responded to counsel’s
motion. See CIR. R. 51(b). We confine our review to the potential issues identified in
counsel’s facially adequate brief. See United States v. Schuh, 289 F.3d 968, 973–74 (7th Cir.
2002). 
No. 11‐3322                                                                            Page 2

        Almendarez‐Castillo does not want his guilty plea vacated, so counsel properly
omits any discussion about the adequacy of the plea colloquy or the voluntariness of the
plea. See United States v. Knox, 287 F.3d 667, 670–72 (7th Cir. 2002).

        Counsel considers whether Almendarez‐Castillo could challenge his sentence but
properly concludes that such a challenge would be frivolous. As counsel notes, we presume
that a below‐guidelines sentence is reasonable, see Rita v. United States, 551 U.S. 338, 347
(2007); United States v. Pape, 601 F.3d 743, 746 (7th Cir. 2010), and counsel cannot identify
any reason to disregard that presumption. The district court also properly applied the
sentencing factors in 18 U.S.C. § 3553(a), even acknowledging that Almendarez‐Castillo’s
reentry was motivated by a desire to help his family, that he had not engaged in any illegal
activity since returning to the United States, and that his criminal history category of V,
based mostly on convictions that were more than 20 years old, overrepresented his criminal
past.

       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.